Citation Nr: 0502943	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for amputation, left 
small toe, as secondary to the service-connected condition of 
Type II diabetes mellitus.  

2.  Entitlement to service connection for a wound of the 
right foot (claimed as a right foot condition), as secondary 
to the service-connected condition of Type II diabetes 
mellitus. 

3.  Entitlement to service connection for a stroke (claimed 
as stroke and loss of sensation of face), as secondary to the 
service-connected condition of Type II diabetes mellitus. 

4.  Entitlement to service connection for hypertension, as 
secondary to the service-connected condition of Type II 
diabetes mellitus. 

5.  Entitlement to service connection for peripheral vascular 
disease (claimed as circulation problems), as secondary to 
the service-connected condition of Type II diabetes mellitus. 
 
REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In the veteran's VA Form 9, received in November 2003, he 
indicated that he was appealing all of the issues listed on 
the statement of the case (SOC), and that he did not want a 
Board hearing.  However, the veteran submitted an additional 
VA Form 9, received on December 17, 2003, in which the 
veteran indicated that he wanted a Board hearing at a local 
VA office.  In a statement received on the same day, the 
veteran raised the issue of clear and unmistakable error 
(CUE) and stated that if "a review fails to recognize my 
conditions as [s]ervice-[c]onnected, I have attached the VA 
Form 9 to formally appeal my case."  In a June 2004 SOC, the 
RO determined that the denial of service connection for Type 
II diabetes mellitus by rating decision of January 7, 2003 
was not a clear and unmistakable error.  Service connection 
for, inter alia, Type II diabetes mellitus was subsequently 
granted by the RO in a July 2004 rating decision.  

The matter is referred to the RO for appropriate 
clarification and/or action with regard to determining 
whether the veteran desires a Board hearing at a local VA 
office on the remaining service connection issues on appeal.  
The veteran is asked to make his request for a hearing in 
writing or to indicate (in writing) that he does not want a 
hearing at this time in order to faster advance his case. 

The Board must note that the veteran is raising additional 
issues, including the issue of a total disability evaluation 
as a result of service-connected disabilities.  The RO should 
take appropriate action to adjudicate this claim or any other 
new claims.  In any event, no other issues are before the 
Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent addition to the veteran's claims folder is a 
Compensation and Pension Exam Inquiry sheet that indicates 
that multiple VA examinations were requested by the RO on 
October 27, 2004.  A cover sheet attached to the claims 
folder, dated October 28, 2004, directs a temporary transfer 
of the veteran's claims folder from the Montgomery RO to the 
VA Medical Center in Biloxi, presumably for the completion of 
the above-mentioned examination requests by the RO regarding 
the etiology of the veteran's disabilities at issue.  The 
claims folder does not contain a VA Form 8.  It appears that 
the file was accidentally transferred to the Board instead of 
the VA Medical Center in Biloxi.

Based on the above, a review of the veteran's claims folder 
has revealed that this matter was inadvertently transferred 
to the Board.  Concomitantly, the Board has determined that 
consideration of this matter by the Board is premature.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

The veteran's claims folder should be 
returned to the RO in order for the 
development requested by the RO be 
completed.  The RO should then 
readjudicate the claims and, thereafter, 
if the claims on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JOHN J. CROWLEY	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




